



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Micallef, 2014 ONCA 117

DATE: 20140212

DOCKET: C57702

Doherty, Goudge and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Adam Micallef

Appellant

Breana Vandebeek, for the appellant

Avene Derwa, for the respondent

Heard and released orally:  February 10, 2014

On appeal from the sentence imposed by Justice Khoorshed
    of the Ontario Court of Justice, dated July 23, 2013.

ENDORSEMENT

[1]

The trial judge was properly concerned about the quantum of sentence
    put forward on the joint submission.  He ultimately declined to follow the
    joint submission and imposed a sentence of one year.  He did so in part because
    he regarded the offences to which the appellant had pled guilty (break and
    enter of a residence, possession of stolen property) as crimes of violence. 
    This was, with respect, a mischaracterization of the offences.  That
    mischaracterization constitutes an error in principle that calls for this
    courts reassessment of the sentence.

[2]

The sentence agreed to in the joint submission, four months, was no
    doubt a very lenient one.  Although the record is not as detailed as one would
    hope, it would appear that the joint submission was based on an acceptance of
    the appellants rehabilitative potential.  Apart from a brief period of time
    during which the appellant suffered significant financial difficulties, it
    would appear that he has led a productive law-abiding life.

[3]

We have considered the fresh evidence offered in the appellants
    affidavit.  It would appear that the rehabilitative potential is being
    realized.  We see no value in re-incarceration and are concerned that it may
    negatively impact on the appellants continued rehabilitation.  Consequently,
    and despite the leniency of the sentence proposed in the joint submission, we
    are prepared to accede to that joint submission at this point.

[4]

The appeal will be allowed and the sentence is varied to time served,
    the equivalent of four months.

Doherty
    J.A.

S.T.
    Goudge J.A.

C.W.
    Hourigan J.A.


